Jenkins, Chief Justice.
This court is without jurisdiction of the instant bill of exceptions taken on an appeal from a conviction for larceny from the house. The question of jurisdiction is controlled by the ruling *627of this court in the recent case of Jackson v. State, 203 Ga. 570 (47 S. E. 2d, 588), which involved the same assignments of error as here presented by a different defendant convicted of the same offense, and in which the bill of exceptions was transferred to the Court of Appeals. The instant case is, therefore,
No. 16215.
May 13, 1948.
B. V. Hyman, Harris & McMaster, and E. T. Averett, for plaintiff in error.
W. H. Lanier, Solicitor-General, contra.

Transferred to the Court of Appeals.


All the Justices concur.